

114 S796 IS: Investing in States to Achieve Tuition Equality for Dreamers Act of 2015
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 796IN THE SENATE OF THE UNITED STATESMarch 19, 2015Mrs. Murray (for herself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo incentivize State support for postsecondary education and to promote increased access and
			 affordability for higher education for students, including Dreamer
			 students. 
	
		1.Short
 titleThis Act may be cited as the Investing in States to Achieve Tuition Equality for Dreamers Act of 2015 or the IN-STATE for Dreamers Act of 2015.
		2.Findings and purposes
 (a)FindingsCongress makes the following findings: (1)The non-partisan Congressional Budget Office found that comprehensive immigration reform would reduce the national deficit by billions, strengthen Social Security solvency, increase the number of jobs, and raise Gross Domestic Product.
 (2)According to a report by the Partnership for a New American Economy, more than 40 percent of Fortune 500 companies were founded by immigrants or their children, generating a combined revenue of $4,200,000,000,000.
 (3)Thousands of deferred action childhood arrival students graduate from high schools in the United States every year but only a small fraction of those students enroll in higher education.
 (4)Many jobs in the 21st century economy require some form of postsecondary education. (5)Education provides an important pathway to the middle class; college graduates have higher earnings and lower unemployment rates than their less educated peers.
 (6)Since 2008, States are spending 28 percent less per student in higher education, and tuition and fees continue to rise. The increased costs are being shifted to students and student loan debt continues to grow.
 (7)Investments in higher education provide youth a ladder to achieving the American dream. (b)PurposesThe purposes of this Act are to—
 (1)allow States to provide immigrant students timely and affordable access to higher education; (2)incentivize States to maintain support for higher education; and
 (3)promote increased access and affordability to postsecondary education for students through State need-based financial aid.
				3.American dream grants
 (a)In generalSubpart 4 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070c et seq.) is amended by adding at the end the following:
				
					415G.American dream grants
						(a)Dreamer students
 (1)In generalIn this section, the term Dreamer student means an individual who— (A)was younger than 16 years of age on the date on which the individual initially entered the United States;
 (B)has provided a list of each secondary school (as that term is defined in section 9101 of the Elementary and Secondary Education Act of 1965) that the student attended in the United States; and
 (C)(i)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, a high school equivalency diploma in the United States, or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;
 (ii)has acquired a degree from an institution of higher education or has completed not less than 2 years in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States and has made satisfactory academic progress, as defined in section 484(c), during such time period;
 (iii)is a beneficiary of the Deferred Action for Childhood Arrivals program pursuant to the Department of Homeland Security Secretary’s memorandum on June 15, 2012, or November 20, 2014; or
 (iv)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge.
 (2)Hardship exceptionThe Secretary shall issue regulations that direct when a State shall waive the requirement of subparagraph (A) or (B), or both, of paragraph (1) to qualify as a Dreamer student under such paragraph, if the individual—
 (A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (A) or (B), or both; and
 (B)satisfies the requirement under paragraph (1)(C). (b)Grants to States (1)Reservation for administrationFrom the amounts appropriated to carry out this section for each fiscal year, the Secretary may reserve not more than 1 percent of such amounts to administer this section.
 (2)Grants authorized to eligible StatesFrom the amounts appropriated to carry out this section for each fiscal year and not reserved under paragraph (1), the Secretary shall award grants to eligible States to enable the States to carry out the activities described in this section.
 (3)Eligible stateAn eligible State means a State that— (A)increases access and affordability to higher education for students by—
 (i)offering in-State tuition for Dreamer students; and (ii)expanding in-State financial aid to Dreamer students; and
 (B)submits an application to the Secretary that contains an assurance that— (i)notwithstanding any other provision of law, the State will not discriminate, in awarding student financial assistance or determining who is eligible for in-State tuition, against a Dreamer student if the student would otherwise be eligible for in-State financial aid; and
 (ii)for each of fiscal years 2015 through 2025, the State will maintain State support for public institutions of higher education located in the State (not including support for capital projects, research and development, or tuition and fees paid by students) at not less than the level of such support for fiscal year 2013 adjusted annually for inflation as determined by the Consumer Price Index (as such term in defined in section 478(f)) for the previous calendar year.
 (4)AllotmentsThe Secretary shall allot the amount appropriated to carry out this section for each fiscal year and not reserved under paragraph (1) among the eligible States in proportion to the number of Dreamer students enrolled at least half-time in postsecondary education who reside in the State for the most recent fiscal year for which satisfactory data are available, compared to the number of such students who reside in all eligible States for that fiscal year.
 (c)Supplement not supplantGrant funds awarded under this section shall be used to supplement, and not supplant, non-Federal funds that would otherwise be used for activities authorized under this section.
 (d)Authorization and appropriation of fundsThere are authorized to be appropriated, and there are appropriated, to carry out this section— (1)$55,000,000 for fiscal year 2016;
 (2)$55,000,000 for fiscal year 2017; (3)$60,000,000 for fiscal year 2018;
 (4)$60,000,000 for fiscal year 2019; (5)$75,000,000 for fiscal year 2020;
 (6)$75,000,000 for fiscal year 2021; (7)$85,000,000 for fiscal year 2022;
 (8)$85,000,000 for fiscal year 2023; (9)$100,000,000 for fiscal year 2024; and
 (10)$100,000,000 for fiscal year 2025.. (b)OffsetSection 281 of the Immigration and Nationality Act (8 U.S.C. 1351) is amended—
 (1)by striking The fees and inserting the following:  (a)In generalThe fees;
 (2)by striking : Provided, That nonimmigrant visas and inserting the following:  (b)United Nations visitorsNonimmigrant visas;
 (3)by striking Subject to and inserting the following:  (c)Fee waivers or reductionsSubject to; and
 (4)by adding at the end the following:  (d)F–1 visa feeIn addition to the fees authorized under subsection (a), the Secretary of Homeland Security shall collect a $150 fee from each nonimmigrant admitted under section 101(a)(15)(F)(i), which fee shall be deposited in the general fund of the Treasury..
				(c)Restoration of State option To determine residency for purposes of higher education
 (1)RepealSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
 (2)Effective dateThe repeal under paragraph (1) shall take effect as if included in the original enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208).
 (d)NaturalizationSection 328(a) (8 U.S.C. 1439(a)) is amended by inserting , without having been lawfully admitted to the United States for permanent residence, and after naturalized.